Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 22, 2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 6, 10, 11, 15, 24, 26 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US10591525B2) (herein after Koldiaev et al) and further in view of Samsavar et al (US7248062B1) (herein after Samsavar et al).

	In Re Claim 1, Koldiaev et al teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26 FIG. 1 is a diagram of a system 100 as may employed in connection with the subject methodology. Other suitable system variations are presented in the portion of U.S. Provisional Application No. 61/980,860, filed on Apr. 17, 2014, titled "WAFER METROLOGY TECHNOLOGIES," referred to as Section II entitled, "CHARGE DECAY MEASUREMENT SYSTEMS AND METHODS" for example, as to intermediate optics, the inclusion of optical delay line(s) and optional electrode features) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30 As shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20, which is held by a vacuum chuck 30; Examiner interpretation: the wafer 20(the sample) has a top side and a bottom side), the method comprising: applying probing radiation from a probing optical source to a surface of the sample (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20; Examiner interpretation: the probe laser is the optical source); depositing electrical charge to; the top side of the sample using a corona gun (Fig. 1A, Col. 11, Ln. 9-10: System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source; Fig. 1A, Col. 11, Ln. 17-21: Using shorter wavelengths in this range ( e.g. less than about 450 nm), is possible to drive charge excitation using fewer photons and/or with lower peak intensities than at longer 20 wavelengths.; Examiner interpretation: pump source 60 (the corona gun) deposits a charge on the sample); detecting using an optical detector, a variation in the Second Harmonic Generation (SHG) effect signal generated by the probing radiation (Fig 1A col 10, ln 54-59 When system 100 is in use, a beam 14 of reflected radiation directed at a detector 40 will include an SHG signal. The detector may be any of a photomultiplier tube, a CCD camera, an avalanche detector, a photodiode detector, a streak camera and a silicon detector. System 100 may also include one or more shutter-type devices 50; Fig. 1A, Col. 8, Ln. 60-66 By measuring the SHG response from optical pulses generated by a pulsed laser directed at a layered semiconductor/ dielectrics structure while or shortly after an alternating, variable or pulsed voltage is applied to the layered semiconductor material, interfacial leakage current and/or carrier injection energies between layers can be characterized; Examiner interpretation: detector 40 (optical detector) will measure the SHG after application of a variable or pulsed voltage (the amounts of electrical charge)); and determining a characteristic of the variation of the detected SHG effect signal  (Fig 10, col 23, ln 2-6 During which time, the SHG signal may be monitored. The saturation level may be known by virtue of material characterization and/or observing asymptotic behavior of the SHG signal intensity associate with charging Ich.)
	Koldiaev et al fails to teach, depositing electrical charge to different portions of the top side of the sample using a corona gun; for the electrical charge deposited on the different portions of the top side of the sample; based on the electrical charge deposited on the different portions of the top side of the sample.
	In analogous art, Samsavar et al teaches, depositing electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for the electrical charge deposited on the different portions of the top side of the sample; (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52: Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); based on the electrical charge deposited on the different portions of the top side of the sample (Figs 7a, 7b, col 15, Ln 36-41: An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]. 

	In Re Claim 3, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	Koldiaev et al further teaches, further comprising: applying pumping radiation from a pumping optical source to the surface of the sample; (Fig 1A, col 11, ln 9-10 System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source) detecting a SHG effect signal generated by at least one of the pumping radiation and the probing radiation using an optical detector; (Fig 1A col 10, ln 54-59 When system 100 is in use, a beam 14 of reflected radiation directed at a detector 40 will include an SHG signal. The detector may be any of a photomultiplier tube, a CCD camera, an avalanche detector, a photodiode detector, a streak camera and a silicon detector. System 100 may also include one or more shutter-type devices 50) and determining a characteristic of the detected SHG effect signal in the presence of said charge and the pumping radiation. (Figs. 1A, 2A, 2B, Col 14, ln 15-23 Charge carriers moving across the interface will change the charge state in the structure and the electric field in the sub-interfacial layer where the SHG signal generation occurs. Depending on the type (positive or negative) of charge carriers crossing the interface, and the initial state of the field across the interface, different time-dependent curves will be observed. The intensity of the detected SHG signal can depend on various factors including spot size, average laser power, and peak laser power)

	In Re Claim 6, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, further comprising determining the different amounts of electrical charge deposited on the top side of the sample. (Figs 7A, 7B, col 15, ln 57-64 A corona source may be calibrated from a wire source and a corona deposition profile may be developed parallel and perpendicular to the wire. These profiles may be used to estimate the amount and shape 60 of corona deposited. Once the calibration profile of a corona source is determined, software may be used to correct non-uniformities in the charge deposition across a surface of a specimen.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include a method further comprising determining the different amounts of electrical charge deposited on the top side of the sample. taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].

	In re Claim 10, Koldiaev et al teaches, a system for optically interrogating a surface of a sample (Fig 1A, col 10, ln 19-26 FIG. 1 is a diagram of a system 100 as may employed in connection with the subject methodology. Other suitable system variations are presented in the portion of U.S. Provisional Application No. 61/980,860, filed on Apr. 17, 2014, titled "WAFER METROLOGY TECHNOLOGIES," referred to as Section II entitled, "CHARGE DECAY MEASUREMENT SYSTEMS AND METHODS" for example, as to intermediate optics, the inclusion of optical delay line(s) and optional electrode features); said system comprising: a first optical source configured to emit probing optical radiation  (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20, which is held by a vacuum chuck 30; “the wafer 20(the sample) has a top side and a bottom side”), said first optical source disposed so as to direct said probing optical radiation onto said surface of said sample (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20; “the probe laser is the optical source”); an optical detector configured to detect a variation in the second harmonic generated light from the sample for the different amounts of electrical charge (Fig 1A col 10, ln 54-59 When system 100 is in use, a beam 14 of reflected radiation directed at a detector 40 will include an SHG signal. The detector may be any of a photomultiplier tube, a CCD camera, an avalanche detector, a photodiode detector, a streak camera and a silicon detector. System 100 may also include one or more shutter-type devices 50; Fig. 1A, Col. 8, Ln. 60-66 By measuring the SHG response from optical pulses generated by a pulsed laser directed at a layered semiconductor/ dielectrics structure while or shortly after an alternating, variable or pulsed voltage is applied to the layered semiconductor material, interfacial leakage current and/or carrier injection energies between layers can be characterized; “detector 40 (optical detector) will measure the SHG after application of a variable or pulsed voltage (the different amounts of electrical charge)”); and electronics configured to determine a characteristic of the detected second harmonic generated light for the different amounts of the electrical charge. (Fig 1A, col 12, ln 64-65 – col 13, ln 1-2 The output from the detector 40 and/or the photon counting system 44 can be input to an electronic device 48. The electronic device 48 can be a computing device, a computer, a tablet, a microcontroller or a FPGA. The electronic device 48 includes a processor that may be configured to execute one or more software modules; Fig 1A, col 13, ln 6-9: The electronic device 48 can implement the methods discussed herein by executing instructions included in a machine-readable non-transitory storage medium, such as a RAM, ROM, EEPROM, etc.; Fig 10, col 23, ln 2-6: During which time, the SHG signal may be monitored. The saturation level may be known by virtue of material characterization and/or observing asymptotic behavior of the SHG signal intensity associate with charging Ich; “The electronic device 48 (the electronics), detects the SHG for different charge”).
	Koldiaev et al fails to teach, accompanied by the application of electric charge to said sample, a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample;
	In analogous art, Samsavar et al teaches, accompanied by the application of electric charge to said sample, (Figs 7a, 7b, col 15. Ln 36-41: An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen); a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample; (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; “the different amounts of electrical charge deposited is done by controlling using the sensor”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include the application of electric charge to a sample, a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample; taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].

	In Re Claim 11, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Koldiaev et al further teaches, wherein said first optical source comprises a laser. (Fig 1A, col 10, ln 27-28: As shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12)

	In Re Claim 15, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Koldiaev et al further teaches, further comprising a second optical source, wherein said second optical source comprises a pump optical source (Fig 1A, col 11, ln 9-10 System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source) configured to emit pumping radiation (Fig 1A, col 11, ln 9-13 System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source. In various implementations, the radiation source 60 can be a laser illustrated as emitting a directed beam 62 or a UV flash lamp emitting a diverging or optically collimated pulse 64) and said first optical source comprises a probe optical source. (Fig 1A, col 10, ln 27-28: As shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12)

	In Re Claim 24, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Samsavar et al further teaches, wherein the electronics are configured to determine different amounts of electrical charge provided by the corona discharge source. (Figs 7a, 7b, col 15, Ln 36-41: An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include   electronics that are configured to determine different amounts of electrical charge provided by the corona discharge source taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].

	In Re Claim 26, Koldiaev et al in view of Samsavar et al teach the limitations of claim 24, which this claim depends on.
	Koldiaev et al further teaches, wherein the electronics are configured to associate different amounts of SHG signal with the corresponding different amounts of electrical charge provided by the corona discharge source.(Fig 10, col 23, ln 2-6 During which time, the SHG signal may be monitored. The saturation level may be known by virtue of material characterization and/or observing asymptotic behavior of the SHG signal intensity associate with charging Ich).

	In Re Claim 71, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 1, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].

6.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Koldiaev et al (US10591525B2) in view of  Samsavar et al (US7248062B1) as applied to claims 1, 3, 6, 10, 11, 15, 24, 26 and 71 above, and further in view of Curtis et al (US4812756A) (herein after Curtis et al).

	In Re Claim 2, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	 Koldiaev et al in view of Samsavar et al fail to teach, used to determine interfacial charging states at corresponding band bending of the sample as a function of surface charge.
	In analogous art, Curtis et al teaches, used to determine interfacial charging states (Figs 1-6, col 8, ln 13-15 Qs is the negative charge that accumulates at the insulator semiconductor interface) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57 Vsi is the built-in potential at inversion, i.e. Vbi, plus the time varying potential (band bending) at the depleted silicon surface with respect to the bulk)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al and Samsavar to include a method used to determine interfacial charging states at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer]

	In Re Claim 4, Koldiaev et al in view of Samsavar et al teach the limitations of claim 3, which this claim depends on.
	 Koldiaev et al in view of Samsavar et al fail to teach, used to determine carrier dynamics at corresponding band bending of the sample as a function of surface charge.
	In analogous art, Curtis et al teaches, used to determine carrier dynamics (Figs 1-6, col 7, ln 46-51 In this equation, I is the time varying minority current (electrons in the present example) which flows to the semiconductor surface 19· after the charge deposition 70 due to minority carriers that are either generated in the depletion region or diffuse to the depletion region after being generated in the bulk) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57 Vsi is the built-in potential at inversion, i.e. Vbi, plus the time varying potential (band bending) at the depleted silicon surface with respect to the bulk).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of Samsavar et al to include a method used to determine carrier dynamics at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer.]

7. 	Claims 32, 38, 42 – 44, 53 – 57, 72, 73 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Koldiaev et al (US10591525B2) in view of Samsavar et al (US7248062B1) as applied to claims 1, 3, 6, 10, 11, 15, 24, 26 and 71 above, and further in view of Pfaff et al (US2003/0057972A1) (herein after Pfaff et al.)

	In Re Claim 32, Koldiaev et al teaches, a system for optically interrogating a surface of a sample (Fig 1A, col 10, ln 19-26 FIG. 1 is a diagram of a system 100 as may employed in connection with the subject methodology. Other suitable system variations are presented in the portion of U.S. Provisional Application No. 61/980,860, filed on Apr. 17, 2014, titled "WAFER METROLOGY TECHNOLOGIES," referred to as Section II entitled, "CHARGE DECAY MEASUREMENT SYSTEMS AND METHODS" for example, as to intermediate optics, the inclusion of optical delay line(s) and optional electrode features); said system comprising: a first optical source configured to emit a first incident beam of light towards said surf ace of said sample (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20; Examiner interpretation: laser 10 is the first optical source); a second optical source configured to emit a second incident beam of light towards said surface of said sample (Fig 1A, col 11, ln 9-13 System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source. In various implementations, the radiation source 60 can be a laser illustrated as emitting a directed beam 62 or a UV flash lamp emitting a diverging or optically collimated pulse 64; Examiner interpretation: source 60 is the second optical source.)
	Koldiaev et al fails to teach, accompanied by the application of electric charge to said sample; a corona discharge source disposed with respect to the sample to provide  electric charge to different portions of the sample; and an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample for the electrical charge deposited on the different portions of the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Samsavar et al teaches, accompanied by the application of electric charge to said sample (Figs 7a, 7b, col 15, ln 36-41: An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen); a corona discharge source disposed with respect to the sample to provide electric charge to different portions of the sample; (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor, the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for the electrical charge deposited on the different portions of the sample (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions; the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].
	Koldiaev et al in view of Samsavar et al fails to teach, and an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Pfaff et al teaches, and an optical detection system (Fig 5A, para [0018] FIG. SA shows a holographic apparatus 200; Examiner interpretation: apparatus 200 is the optical detection system) configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample; (Fig 5A, para [0019] first reference beam 222a that is incident on test object (TO) 224 a second reference beam 222b that will ultimately impinge on recording device (RD) 226; Fig 35, para [0134] Another approach is to use the following holographic technique of four-wave mixing utilizing free carriers and optical frequency doubling to enable real-time phase-conjunctent (4-wave mixing) examination of TO 224 shown in FIG. 35; Fig 35, para [0136] These electro-optic devices can enable four-wave mixing or phase conjugate imaging holographic techniques to be applied to the inspection and voltage characterization of TO 224); and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component (Fig 5A, para [0019] For RD 226, either infrared photographic film, an infrared sensitive electronic device, such as an infrared CCD, or an infrared thermoplastic recorder, or any other similar device may be used.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of  Samsavar et al to include an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample, and electronics electrically connected to an optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 38, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, wherein said electronics are configured to determine different amounts of electrical charge provided by the corona discharge source (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics are configured to determine different amounts of electrical charge provided by the corona discharge source taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].

In Re Claim 42, Koldiaev et al in view of Samsavar et al in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Pfaff et al further teaches, wherein said electronics are configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation) for the different amounts of the electrical charge. (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 43, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on.
	Pfaff et al further teaches, wherein the electronics are configured to obtain information related to the sample (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 44, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on.
	Pfaff et al further teaches, wherein the electronics is configured to obtain information related to charge dynamics of the sample (Figs 5A, 14A, para [0044] If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the charge dynamics of the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	In Re Claim 53, Koldiaev et al teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26 FIG. 1 is a diagram of a system 100 as may employed in connection with the subject methodology. Other suitable system variations are presented in the portion of U.S. Provisional Application No. 61/980,860, filed on Apr. 17, 2014, titled "WAFER METROLOGY TECHNOLOGIES," referred to as Section II entitled, "CHARGE DECAY MEASUREMENT SYSTEMS AND METHODS" for example, as to intermediate optics, the inclusion of optical delay line(s) and optional electrode features) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30 As shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20, which is held by a vacuum chuck 30; Examiner interpretation: the wafer 20(the sample) has a top side and a bottom side), the method comprising: directing a first incident beam from a first optical source towards a region on a surf ace of the sample (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20; Examiner interpretation: laser 10 is the first optical source); directing a second incident beam from a second optical source towards the region on the surface of the sample (Fig 1A, col 11, ln 9-13 System 100 can include an additional electromagnetic radiation source 60 also referred to as a pump source. In various implementations, the radiation source 60 can be a laser illustrated as emitting a directed beam 62 or a UV flash lamp emitting a diverging or optically collimated pulse 64; Examiner interpretation: source 60 is the second optical source); detecting using an optical detection system. (Fig 1A, col 10, ln 54-56 a beam 14 of reflected radiation directed at a detector 40 will include an SHG signal; Examiner interpretation: system 100 is the optical detection system.)	Koldiaev et al fails to teach, depositing of electrical charge to different portions of the top side of the sample using a corona gun; a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam for the electrical charge deposited on the different portions of the top side of the sample.
	In analogous art, Samsavar et al teaches, depositing of electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for the electrical charge deposited on the different portions of the top side of the sample (Figs 7a, 7b, col 15, ln 36-41 An amount of corona generated by a focused corona source may be measured, altered, and/or controlled by incorporating a sensor into or at close vicinity of the corona source. The sensing may include measuring a current to one or more of the elements of the source, or the amount of charge; Figs 7a, 7b, col 15, ln 48-52 Corona deposition may be performed, however, with or without using such a control technique in conjunction with another sensor that may measure a parameter that may indicate the amount of charge deposited onto the specimen; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions, the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen].
	Koldiaev et al in view of Samsavar et al fail to teach, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam.
	In analogous art, Pfaff et al teaches, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam (Fig 5A, para [0019] first reference beam 222a that is incident on test object (TO) 224 a second reference beam 222b that will ultimately impinge on recording device (RD) 226; Fig 35, para [0134] Another approach is to use the following holographic technique of four-wave mixing utilizing free carriers and optical frequency doubling to enable real-time phase-conjunctent (4-wave mixing) examination of TO 224 shown in FIG. 35; Fig 35, para [0136] These electro-optic devices can enable four-wave mixing or phase conjugate imaging holographic techniques to be applied to the inspection and voltage characterization of TO 224).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 54, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to the sample (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include method further comprising determining information related to the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 55, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include the method of determining information related to charge dynamics of the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 56, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation) for the different amounts of electrical charge deposited on the top side of the sample. (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include a method of further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component for the different amounts of electrical charge deposited on the top side of the sample, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al: [0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

In Re Claim 57, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 56, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]: If the incident light distribution light changes the crystal in a manner that is different than was obtained by the CCD at rest, then a new charge pattern and thus a modified image may be obtained. A second sensor that is sensitive to a different wavelength of light than the first sensor (CCD) is used to sense the voltage patterns imposed on the first sensor. The second sensor may then observe the fringes in the voltage patterns of the first sensor representative of the variations of voltage as a result of stressing the test device. Inspection of the fringe pattern gives considerable amount of information about the stressed test device) based on the determined characteristic of the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component for different amounts of the electrical charge. (Fig 5A, para [0249] Four-wave mixing in free-carrier mediums which target character and voltage specific conditions in infrared stimulated luminescence, carriers can be excited out of traps by optical excitation. Since in most semiconductors the depth of the trap is less than 1.5 eV, the excitation can be obtained by infrared illumination. After the carrier is excited out of the trap, it makes a radiative transition, emitting a photon hv. Et Hence after the semiconductor crystal has been "pumped" at low temperature, the luminescence which occurs when the traps ate emptied by IR radiation. The depth of the traps are determined by the spectrum of the incident optical radiation.)

	In Re Claim 72, Koldiaev et al in view of Samsavar et al in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, the system of Claim 32, wherein the system is configured to deposit electrical charge to different portions of the top side of the sample by translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

	In Re Claim 73, Koldiaev et al in view of Samsavar et al in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 53, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8: The chuck, or a stage, may be configured to alter a location at which a measurement may be taken on the specimen by moving in x and y directions. Alternatively, the chuck may be configured to move in r and θ directions to alter a location at which the parameter may be measured; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868